Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been considered and acknowledged.

Status of the Claims
          Claims 4, 17-30, and 34 are canceled. 
          Claims 1-3, 5-16, 31-33 and 35-44 are currently pending. 
          Claims 8-16 are withdrawn. 
          Claims 1-3, 5-7, 31-33 and 35-44 are currently pending and under consideration.

Withdrawn Rejections/Objections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 11/06/2020. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “wherein the one or more synthetic particles comprise magnetic beads attached with oligonucleotide barcodes”. It is unclear to what the magnetic beads are attached with the oligonucleotide barcodes or if the claim was meant to read “magnetic beads attached to oligonucleotide barcodes”.  In the interest of compact prosecution, for examination purposes, claim 35 is taken to mean that the magnetic beads are attached to oligonucleotide barcodes. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindström (Royal Institute of Technology, Thesis, pages 1-88, November 13, 2009, cited in the IDS filed 10/03/2017) as evidenced by Deutsch et al. (Lab on a Chip, 6 June 2, 2006, pp. 995-1000, cited in the IDS filed 10/03/2017) in view of Hashimoto et al. (US2014/0144817).
Regarding claim 1, Lindström teaches the importance of in vitro single cell assays and that miniaturized systems and controlled seeding increases throughput and controllability. Lindström teaches that conventional multiwell plates are unnecessarily 
Lindström teaches providing a blood sample comprising a plurality of single cells; e.g. page 47, Figure 10.  Lindström teaches in Figure 10, individually sorting cells into microwells using FACS. Taught is maximizing the total number of wells. Taught are single cell seeding of cells into wells of a microwell plate with a success rate above 90%, i.e., the percentage of wells holding a single cell after FACS seeding; e.g. page 47. 
Lindström teaches does not explicitly teach 500 or more wells/in2.  However, Lindström teaches that the number of wells on a chip is often a function of the size of each well and high numbers of wells are often required for accurate statistical data interpretation; e.g. page 21, last paragraph, citing Deutsch et al. as teaching useful devices with single cell-sized microwells; e.g. Figure 51 and page 22, top.  As evidenced by the Deutsch et al. reference, Deutsch et al.’s wells have a 20µ pitch e.g. Fig. 1 and page 996, left col. Given that 1 inch=25,400µ, means that there are 1,270 wells x 1,270 wells/ in2 (i.e., 500 or more wells per in2).  
Lindström does not teach deflection plates. 
Regarding claim 1, Hashimoto et al. teach adjustment of the position of a flow cell to align the fluid stream and the collection container. Taught is that if cells in droplets do not accurately drop into the center of the collection container, the cell collides with the inner wall of the collection container and is damaged, resulting in reduced cell survival; para. [0006].  Taught is employing defecting plates with the cells exiting the flow cytometer in a downward vertical direction that is directionally steered by 
Regarding the intended result of the claimed method, 25% or more of the microwells comprise a single cell, the recited structure, microwells having the claimed density, and actions, deposited by flow cytometry and directionally steered by deflection plates, are not recited with sufficient detail to achieve the claimed result. Likewise, instant claim 1 broadly claims 500 or more microwells/ in2, and “cells”.  As evidenced by Fodor et al. (US 2016/0253584), cells range from 2 microns to 100 microns; e.g. para. [0251]. If a heterogeneous sample of cells were being deposited, multiple very small cells might be deposited in larger wells and very large wells might be too large to be deposited at all into a well smaller than the cell.  Depositing a broadly claimed cell of any size into a broadly claimed “well” into an array of wells of a broadly claimed well density, which resulted in 25% of the microwells comprising a single cell is a function of many variables, variables for which there is insufficient detail to achieve the broadly claimed result of 25% or greater wells comprising a single cell. The claim is therefore not limited by a mere expression of intended result.
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Lindström with the inclusion of a deflection plate already known in the art and taught by Hashimoto et al. because Hashimoto et al. taught that by using their method of accurately dropping cells into the center of a container, avoiding collision with the side walls of the collecting container, using deflection plates, one could avoid damage to the cells, thereby increasing the survival rate of the cells being deposited and could increase the accuracy prima facie obvious to try to use a smaller microwell plate, which was already known in the art and in use, in view of the teachings of Lindström, who was concerned about microwell plates that were too large and also concerned with instances when accurate statistical analysis was needed.. Regarding the deposition success rate, one of skill in the art would have been motivated to use smaller plates with smaller wells as taught by Lindström, realizing that the deposition success rate could be less than that attained by Lindström, but higher throughput and improved statistical analysis of data would be the advantage of using a plate with higher well density.  It would have been prima facie obvious by one of ordinary skill in the art to try to use a miniaturized microwell plate already known in the art in the interest of operational efficiency, using a smaller reagent volume, enabling higher throughput, thereby saving time, money and other resources. In accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, introducing cells from a sample into single microwells of a known microwell plate, forming a microwell array of cells, according to a known method, flow cytometry, to yield predictable results is obvious. Hashimoto et al. taught that by using their method of 
There is a reasonable expectation of success of combining Lindström with Hashimoto et al. because both references are concerned with single cell analysis and the deposition of single cells. Likewise, both Lindström and Hashimoto et al. teach the use of flow cytometry in depositing single cells. 
          Regarding claim 2, Lindström teach the ability of flow cytometric sorting to link cultivation data to data from the flow cytometric analysis by monitoring 
cells as they expand into large clones; e.g. page 47, last paragraph, thereby suggesting placing a cell of interest from the plurality of cells at one of the plurality of first desired locations. 
Regarding claim 3, although Deutsch et al. does not explicitly teach each microwell has a volume of no more than 1000 nanoliters (106 picoliters), Deutsch et al. teach “picolitre wells”; e.g. page 996, left col., para. 4, and that reagent volumes are minimal; e.g. page 999, right col., para. 2, suggesting wells having volumes in the picoliter range.  Taught is a pitch of 20µ; e.g. page 996, left col., para. 4 (i.e., a diameter of no more than 1000 µ and are separated from each other by no more than 200 µ). It would have been prima facie obvious, given the teachings of Deutsch et al. to construct wells having the volumes taught by Deutsch et al. given that Deutsch et al. already 
Regarding claim 5, Deutsch et al. teach minimal reagent volumes; e.g. page 999, right col., para. 2 which is reasonably interpreted to mean that reagents are added to the wells.
Regarding claim 38, Lindström teaches controlled single cell seeding into wells; e.g. page 47, top. 
Regarding claim 40, Lindström teach a plurality of cells; e.g. page 45, para. 2. 
Regarding claim 41, Lindström teach sorting cells using flow cytometry; e.g. page 47, last para. 
Regarding claim 42, Lindström teach two or more samples of cells studied in parallel; e.g. page 49.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lindström in view of Hashimoto et al. as applied to claims 1-3, 5, 38 and 40-42 above, and further in view of Fodor et al. (US 2016/0253584).
Claim 6 depends from claim 5, with the further limitation wherein the reagent comprises one or more synthetic particles and wherein the one or more synthetic particles comprise magnetic beads attached with oligonucleotide barcodes. 

Regarding claim 6, Fodor et al. teach a microwell having a single cell, a solid support comprising barcodes; e.g. para. [0139]. Taught is that the solid support is a magnetic bead; e.g. para. [0011]. Taught is that the beads comprise barcodes; e.g. para. [0202]. Taught is that barcodes are useful for determining the identities of target molecules, which is important for clinical applications, diagnostics and biomedical research; e.g. para. [0005]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Lindström and Hashimoto et al. to include magnetic beads attached with oligonucleotide barcodes, taught by Fodor et al. Fodor et al. provides motivation for combining magnetic beads with barcodes, teaching that magnetic beads comprising barcodes are useful for determining the identities of target molecules which is important for clinical applications, diagnostics and biomedical research; e.g. para. [0005]. There is a reasonable expectation of success of combining Lindström and Hashimoto et al. with Fodor et al. because Lindström was already teaching the importance of single cell assays and Hashimoto et al. was also concerned with the sorting of single cells; e.g. e.g. col. 1, line 57- col. 2, line 2.  Fodor et al. teach that barcodes are useful in determining the identities of target molecules which is important in clinical applications, diagnostics and biomedical research. Therefore the teachings of Fodor et al. are well-suited to the interests of Lindström and Hashimoto et al. 
. 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsch et al. (Lab on a Chip, 6 June 2, 2006, pp. 995-1000, cited in the IDS filed 10/03/2017), in view of Taylor et al. (Analytical Biochemistry, 285, pages 132-142, cited in the IDS filed 10/03/2017). 
Regarding claim 7, Deutsch et al. teach a microarray comprising densely packed wells having a 20µ pitch, with each well designed to contain a single cell; e.g. Fig. 1 and page 996, left col.  A 20µ pitch, given that 1 inch=25,400µ, means that there are 1,270 wells x 1,270 wells per in2.  (i.e., 500 or more wells per in2). Deutsch et al. teach assessment of cell viability; e.g. page 997, right col., para. 2. Deutsch et al. teach 25% or more of the wells comprise a single cell; e.g. Fig. 3. 
Deutsch et al. does not teach a polymeric bead. 
Regarding claim 7, Taylor et al. single cells in wells and further teach a pH sensitive fluorescent indicator trapped in polystyrene microspheres deposited into wells; e.g. page 139 and FIG. 5B, teaching that the pH sensitive microspheres are used as a cell viability indicator; e.g. page 138, left col., first full paragraph. 
prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Deutsch et al. with the use of an assay taught by Taylor et al. that included a method to assay single cells for changes in pH using pH sensitive microspheres, wherein one skilled in the art would have been motivated to combine the method of using polystyrene microspheres to monitor cell viability as a means of passively monitoring the viability of cells being cultured, saving time and resources in not requiring a separate assay. There is a reasonable expectation of success of combining Deutsch et al. with Taylor et al. because both are concerned with single cell assays and the viability of the cells in the individual microwells. Therefore, the methods taught by Taylor et al. are well-suited to the methods of single cell assays taught by Deutsch et al. 


Claims 31-33, 35-36, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindström (Royal Institute of Technology, Thesis, pages 1-88, November 13, 2009, cited in the IDS filed 10/03/2017) in view of Fodor et al. (US 2016/0253584).
Regarding claim 31, Lindström teaches the importance of in vitro single cell assays and that miniaturized systems and controlled seeding increases throughput and controllability. Lindström teaches that conventional multiwell plates are unnecessarily large for the study of individual cells, noting mammalian cells which have a 10 µm diameter. Lindström teaches providing a blood sample comprising a plurality of single cells; e.g. page 47, Figure 10. Taught is single-cell sorting using a FACS instrument; 2 (i.e., 500 or more wells per in2). Lindström teaches coupling each cell with a micro/nano particle which are useful single-cell tools for analysis; e.g. page 31, para. 2. 
Lindström teaches beads or cells in microwells; e.g. Figure 9 and that single cells in microwells are lysed and the DNA is captured onto magnetic beads; e.g. page 56, last paragraph and Figure 18,  but is silent concerning beads being cytometrically deposited into the microwells. 
Regarding claim 31, Fodor et al. teach a single cell and a single bead in a single microwell; e.g. para. [0139]. Fodor et al. teach cells are sorted prior to associating a cell with a bead and that cells can be sorted by fluorescent activated cell sorting also known as flow cytometry; e.g. para. [0252]. Fodor et al. teach synthetic particles associated with barcodes wherein the synthetic particles are beads; e.g. claims 1, 13 and 16. Fodor et al. teach barcoding a sample by contacting the sample with a device, a device which can be a fluorescent activated cell sorter device; e.g. para. [0294], which is reasonably interpreted as meaning beads being cytometrically deposited into microwells. 
2, and recited action, deposited by flow cytometry, and the broadly claimed cell of any size or cells of multiple sizes, are not recited with sufficient detail to achieve the claimed result. As evidenced by Fodor et al. (US 2016/0253584), cells can range from 2 microns to 100 microns; e.g. para. [0251]. For example, if a heterogeneous sample of cells were being deposited, multiple very small cells might be deposited in larger wells and very large wells might be too large to be deposited at all into a well smaller than the cell.  Depositing a broadly claimed cell of any size into a broadly claimed “well” into an array of wells of a broadly claimed well density, which resulted in 25% of the microwells comprising a single cell is a function of many variables, are variables for which there is insufficient detail to achieve the broadly claimed result of 25% or greater wells comprising a single cell. The claim is therefore not limited by a mere expression of intended result.
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Lindström with the inclusion of associating a bead with each cell, and flow cytometrically introducing the bead because Lindström was already teaching cells associated with beads in wells and Fodor et al. teach a bead with associated barcodes combined with a single cell in a microwell, the advantage of which is identifying the spatial location of each of a plurality of targets using the spatial label; e.g. abstract. There is a reasonable expectation of 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Lindström to include flow cytometrically depositing synthetic particles as taught by Fodor et al. because Lindström was already teaching beads in microwells and the use of a flow cytometer and Fodor et al. teach depositing beads using flow cytometry. There is a reasonable expectation of success of combining Lindström with Fodor et al. because both use methodologies involving the use of flow cytometers and the assay of single cells in microwells, therefore the method taught by Fodor et al. is well-suited to the interests of Lindström. 
Regarding claim 32, Lindström teach being able to address the exact same cell in a microwell chip at different time points is required in order to not lose track of a particular cell during different measurements and that keeping track of the individual cells’ positions can be done directly on the chip/microwell; e.g. page 26, thereby suggesting introducing a cell of interest from the plurality of cells at one of the plurality of first desired locations.  
Regarding claim 33, Fodor et al. teach a microwell can comprise a small reaction chamber or defined volume; e.g. para. [0139], further teaching nanoliters wells; e.g. para. [0129]. Taught is a spacing between wells from 15-75 µm; para. [0153] and have a diameter of 50 µm.
Regarding claim 35, Fodor et al. teach magnetic beads and oligonucleotide barcodes; e.g. para. [0011]. 

Regarding claim 37, Lindström in view of Fodor et al. teach a microarray made by the method of claim 35. See above. 
Regarding claim 43, Fodor et al. teach barcoding targets in the sample can include contacting the sample with a device, a device which can include a cell sorting device; e.g. para. [0014].
Regarding claim 44, Fodor et al. teach labels on beads which are able to be used to identify the spatial location of each of the plurality of targets using the spatial label; e.g. para. [0018], thereby suggesting that a first reagent and a send reagent. 

Response to Arguments
Applicants’ arguments filed 11/06/2020 regarding the 35 USC 101 rejection of claims 7 and 37 are found to be persuasive.  The 35 USC 101 rejection is hereby withdrawn. 
Applicant’s arguments filed 11/06/2020 with respect to the 35 USC 103 rejection of claim(s) 1-3, 5-7, 31-33 and 35-44 have been considered but are moot because the new ground of rejection does not rely on the same combination of references as in the previous rejections of record, 9/25/2020. 
The arguments concerning the Durack et al. reference from the last paragraph of page 16 through page 22 are moot as the combination of references above does not include the Durack et al. reference. 


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KARLA A DINES/           Primary Examiner, Art Unit 1639